             Case 3:20-cv-00330-LRH-CLB Document 12 Filed 07/02/20 Page 1 of 4



     DICKINSON WRIGHT PLLC
 1
     JUSTIN J. BUSTOS
 2   Nevada Bar No. 10320
     BROOKS T. WESTERGARD
 3   Nevada Bar No. 14300
     100 W. Liberty St., Ste. 940
 4   Reno, NV 89501
 5   (775) 343–7500
     (844) 670-6009
 6   Email: jbustos@dickinson-wright.com
     Email: bwestergard@dickinson-wright.com
 7
     BRAUNHAGEY & BORDEN LLP
 8   ANDREW LEVINE (pro hac vice forthcoming)
     MATTHEW BORDEN (pro hac vice forthcoming)
 9   DAVID KWASNIEWSKI (pro hac forthcoming)
     351 California Street, 10th Floor
10   San Francisco, CA 94104
     Tel: (415) 599-0210
11   Email: Levine@braunhagey.com
     Email: borden@braunhagey.com
12   Email: Kwasniewski@braunhagey.com
13   Attorneys for Defendant Nature’s Bakery, LLC
14
                                  UNITED STATES DISTRICT COURT
15
                                         DISTRICT OF NEVADA
16
      TURKIYE IHRACAT KREDI BANKASI,                    Case No. 3:20-cv-00330-LRH-CLB
17    A.S.,
18                          Plaintiff,
19
      vs.
20
      NATURE’S BAKERY, LLC F/K/A BELLA
21    FOUR BAKERY, INC.,

22                          Defendant.
23

24          STIPULATION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT
                                   (First Request)
25           Defendant Nature’s Bakery, LLC, and Plaintiff Turkiye Ihracat Kredi Bankasi, A.S., by
26   and through their respective counsel of record, stipulate and agree as follows:
27

28

                                                   Page 1
            Case 3:20-cv-00330-LRH-CLB Document 12 Filed 07/02/20 Page 2 of 4




 1           1.      Plaintiff filed its Complaint (ECF No. 1) on June 4, 2020.
 2           2.      The parties dispute the date of service. Plaintiff filed a sworn to Proof of Service
 3   that indicates Defendant was served on June 8, 2020 (ECF No. 10). Assuming service occurred
 4   on June 8, 2020, the deadline to respond to the Complaint was June 29, 2020.
 5           3.      Defendant, on the other hand, contends that service did not occur until June 10,
 6   2020. Assuming service occurred on June 10, 2020, the deadline for Defendant to respond to the
 7   Complaint is July 1, 2020.
 8           4.      On June 29, 2020, Defendant’s counsel requested additional time to respond to
 9   Plaintiff’s Complaint because Nevada counsel has only recently been retained and counsel needs
10   additional time to fully research and evaluate the factual allegations in the Complaint before filing
11   Defendant’s response to the Complaint.
12           5.      On June 30, 2020, Defendant’s counsel provided Plaintiff’s counsel with an initial
13   draft of this stipulation. Through this process, the parties learned about the dispute regarding the
14   date of service.
15           6.      On July 1, 2020, counsel for the parties further conferred about Defendant’s
16   request for an extension of time and Plaintiff agreed to Defendant’s request subject to an agreeable
17   stipulation filing.
18           7.      It is Defendant’s position that this Stipulation is timely filed based on a June 10,
19   2020, date of service.
20           8.      However, assuming arguendo that service occurred on June 8, 2020, Defendant
21   respectfully submits that it has demonstrated excusable neglect by not submitting this stipulation
22   by June 29, 2020. See LR IA 6-1.
23           9.      In light of the circumstances, the parties stipulate that Defendant may have up to
24   and including July 15, 2020, to respond to the Complaint.
25           10.     This stipulation is being filed in good faith for the reasons stated above and not for
26   the purpose of delay.
27

28

                                                     Page 2
           Case 3:20-cv-00330-LRH-CLB Document 12 Filed 07/02/20 Page 3 of 4




 1          11.    This is the first stipulation between Plaintiff and Defendant to extend the time for
 2   responding to the Complaint.
 3   Dated this 1st day of July, 2020.                   Dated this 1st day of July, 2020.
 4
     DICKINSON WRIGHT PLLC                               BLUESTONE LAW, LTD.
 5
      /s/ Justin J. Butos                                /s/ Gabriel T. Bluestone
 6   JUSTIN J. BUSTOS                                    GABRIEL T. BLUESTONE (pro hac vice)
     Nevada Bar No. 10320                                M. ZACHARY BLUESTONE (pro hac vice)
 7                                                       1717 K Street NW, Suite 900
     BROOKS T. WESTERGARD
 8   Nevada Bar No. 14300                                Washington, D.C. 20006
     100 W. Liberty St., Ste. 940                        (202) 655-2250
 9   Reno, NV 89501                                      gtb@bluestonelaw.com
     (775) 343–7500                                      mzb@bluestonelaw.com
10   (844) 670-6009
     jbustos@dickinson-wright.com
11
     bwestergard@dickinson-wright.com
12
     BRAUNHAGEY & BORDEN LLP                             ERICKSON, THORPE & SWAINSTON,
13   ANDREW LEVINE                                       LTD.
     (pro hac vice forthcoming )                         JOHN C. BOYDEN
14   MATTHEW BORDEN
     (pro hac vice forthcoming)                          Nevada Bar No. 3917
     DAVID KWASNIEWSKI                                   99 West Arroyo Street
15                                                       Reno, Nevada 89505
     (pro hac vice forthcoming)
16   351 California Street, 10th Floor                   (775) 786-3930
     San Francisco, CA 94104                             jboyden@etsreno.com
17   Levine@braunhagey.com
     borden@braunhagey.com
18   Kwasniewski@braunhagey.com
     Tel: (415) 599-0210                                 Attorneys for Plaintiffs Turkiye Ihracat Kredi
                                                         Bankasi, A.S.
19
     Attorneys for Defendant Nature’s Bakery, LLC
20
                                                   ***
21
                                                           IT IS SO ORDERED:
22

23                                                         ___________________________________
                                                           UNITED STATES MAGISTRATE JUDGE
24
                                                                     July 2, 2020
                                                           DATED: ___________________________
25

26

27

28

                                                  Page 3
           Case 3:20-cv-00330-LRH-CLB Document 12 Filed 07/02/20 Page 4 of 4



                                    CERTIFICATE OF SERVICE
 1

 2         I certify that I am an employee of DICKINSON WRIGHT, PLLC and that on this date,
 3   pursuant to Federal Rule of Civil Procedure 5(b), I am serving a true and correct copy of the
 4   attached STIPULATION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT
 5   on the parties as set forth below:
 6
               XXX         CM/ECF Electronic Notification addressed as follows:
 7
     John C. Boyden
 8
     ERICKSON, THORPE
 9   & SWAINSTON, LTD.
     99 West Arroyo Street
10   Reno, Nevada 89505
     jboyden@etsreno.com
11

12   Gabriel T. Bluestone
     M. Zachary Bluestone
13   BLUESTONE LAW, LTD.
     1717 K Street NW, Suite 900
14   Washington, D.C. 200006
     gtb@bluestonelaw.com
15   mzb@bluestonelaw.com
16
           DATED this 1st day of July, 2020.
17

18                                  /s/ Cindy S. Grinstead
                                           An Employee of DICKINSON WRIGHT PLLC
19

20

21

22

23

24

25

26

27

28

                                                Page 4
